
	
		II
		110th CONGRESS
		1st Session
		S. 1370
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Ms. Cantwell (for
			 herself, Mr. Smith, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to ensure more
		  investment and innovation in clean energy technologies.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Investment
			 Assurance Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				etc.
					Sec. 2. Expansion and modification of renewable electricity
				production credit.
					Sec. 3. Extension and expansion of credit to holders of clean
				renewable energy bonds.
					Sec. 4. Extension and modification of residential energy
				efficient property credit.
					Sec. 5. Extension and modification of energy
				credit.
					Sec. 6. Extension and modification of nonbusiness energy
				property credit.
					Sec. 7. Extension of new energy efficient home
				credit.
					Sec. 8. Extension and modification of deduction for energy
				efficient commercial buildings.
					Sec. 9. Five-year applicable recovery period for depreciation
				of qualified energy management devices.
				
			2.Expansion and
			 modification of renewable electricity production credit
			(a)Credit To
			 include production of thermal energy
				(1)In
			 generalSection 45 is amended by adding at the end the following
			 new subsection:
					
						(f)Credit for
				production of thermal energy
							(1)In
				generalIn the case of a taxpayer who—
								(A)produces thermal
				energy from closed-loop biomass, open-loop biomass, or geothermal energy at a
				qualified facility, and
								(B)makes an election
				under this subsection with respect to such facility,
								subsection
				(a) shall be applied by substituting each 3,413 Btus of thermal energy
				(or fraction thereof) for the kilowatt hours of
				electricity in paragraph (2) thereof.(2)Denial of
				double benefitIf an election under this subsection is in effect
				with respect to any facility, no credit shall be allowed under subsection (a)
				with respect to the production of electricity at such facility.
							(3)Election
								(A)In
				generalAn election under this subsection shall specify the
				facility to which the election applies and shall be in such manner as the
				Secretary may by regulations prescribe.
								(B)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the
				Secretary.
								.
				(2)Conforming
			 amendments
					(A)Section 45(c)(2)
			 is amended by inserting or thermal energy after
			 electricity.
					(B)Section 45(d) is
			 amended by inserting or thermal energy after
			 electricity each place it appears in paragraphs (2), (3), and
			 (4).
					(C)Section 45(e) is
			 amended by inserting or thermal energy after
			 electricity each place it appears in paragraphs (1) and
			 (4).
					(D)The heading of
			 section 45 is amended by inserting and thermal energy after
			 Electricity.
					(E)The item relating
			 to section 45 in the table of sections for subpart D of part IV of subchapter A
			 of chapter 1 is amended by inserting and thermal energy after
			 Electricity.
					(b)ExtensionParagraphs
			 (1), (2), (3), (4), (5), (6), (7), and (9) of section 45(d) (relating to
			 qualified facilities) is amended by striking January 1, 2009
			 each place it appears and inserting January 1, 2014.
			(c)Credit allowed
			 for zero-carbon emissions resource facilities
				(1)In
			 generalSection 45(c)(1) (defining qualified energy resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
					
						(I)zero-carbon
				emissions
				resources.
						.
				(2)Definition of
			 resourcesSection 45(c) is amended by adding at the end the
			 following new paragraph:
					
						(10)Zero-carbon
				emissions resourceThe term zero-carbon emission
				resource means any resource—
							(A)not described in
				paragraphs (2) through (9),
							(B)from which
				electricity can be produced without producing carbon emissions, and
							(C)which is approved
				by the
				Secretary.
							.
				(3)FacilitiesSection
			 45(d) is amended by adding at the end the following new paragraph:
					
						(11)Zero-carbon
				emissions resource facilityIn the case of a facility using a
				zero-carbon emissions resource to produce electricity, the term qualified
				facility means any facility owned by the taxpayer which is originally
				placed in service after the date of the enactment of this paragraph and before
				January 1,
				2014.
						.
				(d)Repeal of
			 reduction for grants, tax-exempt bonds, subsidized energy financing,
			 etcSubsection (b) of section 45 is amended by striking paragraph
			 (3) and by redesignating paragraph (4) as paragraph (3).
			(e)Elimination of
			 reduced credit rate for electricity produced and sold from certain
			 facilitiesParagraph (3) of section 45(b), as redesignated by
			 subsection (d), is amended to read as follows:
				
					(3)Credit period
				for electricity produced and sold from certain facilities
						(A)In
				generalExcept as provided in subparagraph (B) or subparagraph
				(C), in the case of any facility described in paragraph (3), (4), (5), (6), or
				(7) of subsection (d), the 5-year period beginning on the date the facility was
				originally placed in service shall be substituted for the 10-year period in
				subsection (a)(2)(A)(ii).
						(B)Certain
				open-loop biomass facilitiesIn the case of any facility
				described in subsection (d)(3)(A)(ii) placed in service before October 22,
				2004, the 5-year period beginning on January 1, 2005, shall be substituted for
				the 10-year period in subsection (a)(2)(A)(ii).
						(C)TerminationSubparagraph
				(A) shall not apply to any facility placed in service after August 8,
				2005.
						.
			(f)Modification of
			 definition of closed-loop biomassParagraph (2) of section 45(c),
			 as amended by subsection (a)(2)(A), is amended by adding at the end the
			 following new sentence: For purposes of the preceding sentence, a plant
			 shall not fail to be considered as having been planted exclusively for purposes
			 of being used at a qualified facility to produce electricity or thermal energy
			 solely because any portion of such plant is used to produce alcohol (as defined
			 in section 40(d)(1)), biodiesel (as defined in section 40A(d)(1)), or a fuel
			 described in section 6426(d)(2)(F)..
			(g)Modification to
			 qualified hydropower facilities
				(1)Nonhydroelectric
			 damsClause (iii) of section 45(c)(8)(C) is amended to read as
			 follows:
					
						(iii)turbines or
				other generating devices are to be added to the facility after such date to
				produce hydroelectric power, but only if any enlargement of the diversion
				structure, or construction or enlargement of a bypass channel, is completed in
				compliance with the Federal Energy Regulatory Commission license of the
				facility and there is no additional impoundment or any withholding of any
				additional water from the natural stream
				channel.
						.
				(2)Qualified
			 hydropower facilityParagraph (9) of section 45(d), as amended by
			 subsection (b), is amended to read as follows:
					
						(9)Qualified
				hydropower facility
							(A)In
				generalIn the case of a facility producing qualified
				hydroelectric production described in subsection (c)(8), the term
				qualified facility means—
								(i)in the case of
				any facility producing incremental hydropower production, such facility but
				only to the extent of its incremental hydropower production attributable to
				efficiency improvements or additions of capacity described in subsection
				(c)(8)(B) placed in service after August 8, 2005, and before January 1, 2014,
				and
								(ii)any other
				facility placed in service after August 8, 2005, and before January 1,
				2014.
								(B)Credit
				periodIn the case of a qualified facility described in
				subparagraph (A)(i), the 10-year period referred to in subsection (a) shall be
				treated as beginning on the date the efficiency improvements or additions of
				capacity are placed in
				service.
							.
				(h)Repeal of
			 netting rule for simultaneous sales and purchases of electricity produced from
			 open-loop biomassSubsection (e) of section 45 is amended by
			 adding at the end the following new paragraph:
				
					(12)Special rule
				relating to simultaneous sale and purchase of electricity produced from
				open-loop biomassElectricity or thermal energy produced from
				open-loop biomass by the taxpayer at any location and sold to an unrelated
				party shall be taken into account under subsection (a) notwithstanding whether
				such taxpayer simultaneously purchased electricity or thermal energy from an
				unrelated person for use at the same
				location.
					.
			(i)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to electricity and thermal energy produced and sold
			 after the date of the enactment of this Act, in taxable years ending after such
			 date.
				(2)Subsection
			 (c)The amendment made by
			 subsection (c) shall apply to electricity produced and sold after December 31,
			 2008, in taxable years ending after such date.
				3.Extension and
			 expansion of credit to holders of clean renewable energy bonds
			(a)ExtensionSection
			 54(m) (relating to termination) is amended by striking 2008 and
			 inserting 2013.
			(b)Annual volume
			 cap for bonds issued during extension periodParagraph (1) of
			 section 54(f) (relating to limitation on amount of bonds designated) is amended
			 to read as follows:
				
					(1)National
				limitation
						(A)Initial
				national limitationWith respect to bonds issued after December
				31, 2005, and before January 1, 2009, there is a national clean renewable
				energy bond limitation of $1,200,000,000.
						(B)Annual national
				limitationWith respect to bonds issued after December 31, 2008,
				and before January 1, 2014, there is a national clean renewable energy bond
				limitation for each calendar year of
				$5,000,000,000.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2007.
			4.Extension and
			 modification of residential energy efficient property credit
			(a)ExtensionSubsection (g) of section 25D (relating to
			 termination) is amended by striking December 31, 2008 and
			 inserting December 31, 2016.
			(b)Solar electric
			 propertyParagraph (1) of section 25D(a) is amended by striking
			 30 percent of.
			(c)Inclusion of
			 energy storage air conditioner property
				(1)In
			 generalSubsection (a) of section 25D is amended by striking
			 and at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(4)30 percent of the
				qualified energy storage air conditioner property expenditures made by the
				taxpayer during such
				year.
						.
				(2)Qualified
			 energy storage air conditioner property expenditureSection
			 25D(d) is amended by adding at the end the following new paragraph:
					
						(4)Qualified
				energy storage air conditioner property expenditureThe term
				qualified energy storage air conditioner property expenditure
				means an expenditure for qualified energy storage air conditioner property (as
				defined in section 48(d)) installed on or in connection with a dwelling unit
				located in the United States and used as a principal residence (within the
				meaning of section 121) by the
				taxpayer.
						.
				(d)Modification of
			 maximum credit
				(1)In
			 generalParagraph (1) of section 25D(b) is amended to read as
			 follows:
					
						(1)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed—
							(A)$1,500 with respect to each half kilowatt
				of direct current of installed capacity of qualified solar electric property
				for which qualified solar electric property expenditures are made,
							(B)$2,000 with
				respect to any qualified solar heating and cooling property
				expenditures,
							(C)$500 with respect
				to each half kilowatt of capacity of qualified fuel cell property (as defined
				in section 48(c)(1)) for which qualified fuel cell property expenditures are
				made, and
							(D)$500 with respect
				to each half kilowatt hour of peak reduction of qualified energy storage air
				conditioner property (as defined in section 48(d)) for which qualified energy
				storage air conditioner expenditures are
				made.
							.
				(2)Conforming
			 amendmentsSection 25D(e)(4)(A) is amended—
					(A)by striking
			 $6,667 in the case of any qualified solar electric property
			 expenditures in clause (i) and inserting $5,000 in the case of
			 each half kilowatt of direct current of installed capacity of qualified solar
			 electric property for which qualified electric solar property expenditures are
			 made,
					(B)by striking
			 and at the end of clause (ii),
					(C)by striking the
			 period at the end of clause (iii) and inserting , and,
			 and
					(D)by adding at the
			 end the following new clause:
						
							(iv)$1,667 in the
				case of each half kilowatt hour of peak reduction of qualified energy storage
				air conditioner property (as defined in section 48(d)) for which qualified
				energy storage air conditioner expenditures are
				made.
							.
					(e)Definition of
			 qualified solar heating and cooling property expenditure
				(1)In
			 generalParagraph (1) of section 25D(d) is amended to read as
			 follows:
					
						(1)Qualified solar
				heating and cooling property expenditureThe term qualified
				solar heating and cooling property expenditure means an expenditure for
				property to heat or cool (or provide hot water for use in) a dwelling unit
				located in the United States and used as a residence by the taxpayer if at
				least half of the energy used by such property for such purpose is derived from
				the sun. Such term shall not include an expenditure which is a qualified solar
				electric property
				expenditure.
						.
				(2)Conforming
			 amendmentsSubsections (a)(2) and (e)(4)(A)(ii) of section 25D
			 are each amended by striking qualified solar water heating and
			 inserting qualified solar heating and cooling
				(f)Definition of
			 qualified photovoltaic property expenditureParagraph (2) of section 25D(d) is amended
			 by inserting , including advanced energy storage systems installed as an
			 integrated component of the foregoing after
			 taxpayer.
			(g)Credit allowed
			 against alternative minimum tax
				(1)In
			 generalSection 25D(b) is amended by adding at the end the
			 following new paragraph:
					
						(3)Credit allowed
				against alternative minimum taxThe credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
							(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(B)the sum of the
				credits allowable under subpart A of part IV of subchapter A (other than this
				section) and section 27 for the taxable
				year.
							.
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 25D is amended to read as follows:
						
							(c)Carryforward of
				unused creditIf the credit allowable under subsection (a) for
				any taxable year exceeds the limitation imposed by subsection (b)(3) for such
				taxable year, such excess shall be carried to the succeeding taxable year and
				added to the credit allowable under subsection (a) for such succeeding taxable
				year.
							.
					(B)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
					(C)Section
			 24(b)(3)(B) is amended by striking sections 23 and 25B and
			 inserting sections 23, 25B, and 25D.
					(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
					(h)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures made in taxable years beginning after December 31, 2006.
			5.Extension and
			 modification of energy credit
			(a)Solar
			 property
				(1)ExtensionParagraphs
			 (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) are each amended by striking
			 2009 and inserting 2017.
				(2)Solar
			 photovoltaic energy property credit determined solely by kilowatt
			 capacity
					(A)In
			 generalSubsection (a) of section 48 is amended by redesignating
			 paragraph (4) as paragraph (5) and by inserting after paragraph (3) the
			 following new paragraph:
						
							(4)Special rule for
				energy credit for solar photovoltaic energy property
								(A)In
				generalFor purposes of section 46, the energy credit for any
				taxable year for solar photovoltaic energy property described in paragraph
				(3)(A)(i) which is used to generate electricity and which is placed in service
				during the taxable year shall not exceed $1,500 with respect to each half
				kilowatt of direct current of installed capacity of such property. Paragraph
				(2)(A)(ii) shall not apply to property to which the preceding sentence
				applies.
								(B)Application of
				special rules for rehabilitated or subsidized propertyRules
				similar to the rules of paragraphs (2)(B) and (5) shall apply to property to
				which this paragraph
				applies.
								.
					(B)Conforming
			 amendmentSubclause (II) of section 48(a)(2)(A)(i) is amended by
			 striking described in paragraph (3)(A)(i) and inserting
			 which is described in paragraph (3)(A)(i) and to which paragraph (4)
			 does not apply.
					(b)Qualified fuel
			 cell property
				(1)ExtensionSubparagraph
			 (E) of section 48(c)(1) is amended by striking 2008 and
			 inserting 2016.
				(2)Repeal of
			 limitationParagraph (1) of section 48(c), as amended by
			 paragraph (1), is amended by striking subparagraph (B) and by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D),
			 respectively.
				(c)Energy credit
			 allowed for energy storage air conditioner property
				(1)In
			 generalClause (i) of section 48(a)(2)(A) is amended by striking
			 and at the end of subclause (II) and by inserting after
			 subclause (III) the following new subclause:
					
						(IV)qualified energy
				storage air conditioner property,
				and
						.
				(2)Qualified
			 energy storage air conditioner propertySection 48 is amended by
			 adding at the end the following new subsection:
					
						(d)Qualified
				energy storage air conditioner propertyFor the purposes of this
				section—
							(1)In
				generalThe term qualified energy storage air conditioner
				property means a cooling system consisting of components which create,
				store, and supply cooling energy to reduce peak electricity demand by
				displacing the electrical demand of conventional mechanical cooling equipment,
				and all secondary components to integrate with the conventional cooling system,
				including equipment and controls for operation and performance measuring and
				reporting, provided that such cooling system—
								(A)has a nameplate
				operational capability to deliver a minimum of 36,000 Btu and maximum of
				120,000 Btu of cooling capacity for a minimum continuous period of 4 hours,
				available daily from May 1 through September 30 coincident with local utility
				designated peak load periods,
								(B)is designed so as
				to reduce kilowatt demand by 90 percent for the cooling load served, and
								(C)is designed so as
				not to exceed the 24 hour energy consumption of conventional cooling
				equipment.
								(2)LimitationIn
				the case of qualified energy storage air conditioning property placed in
				service during the taxable year, the credit otherwise determined under this
				section for such year with respect to such property shall not exceed an amount
				equal to $500 for each 0.5 kilowatt of peak reduction capacity of such
				property.
							(3)TerminationThe
				term energy storage air conditioner property shall not include any
				property for any period after January 1,
				2016.
							.
				(d)Repeal of
			 public utility property exclusion
				(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 first sentence which follows subparagraph (D).
				(2)Conforming
			 amendments
					(A)Section 48(c)(1),
			 as amended by subsection (b), is amended by striking subparagraph (C) and by
			 redesignating subparagraph (D) as subparagraph (C).
					(B)Section 48(c)(2)
			 is amended by striking subparagraph (D) and by redesignating subparagraph (E)
			 as subparagraph (D).
					(e)Credits allowed
			 against the alternative minimum taxSection 38(c)(4)(B) is
			 amended by striking and at the end of clause (i), by striking
			 the period at the end of clause (ii)(II) and inserting , and,
			 and by adding at the end the following new clause:
				
					(iii)the portion of
				the investment credit under section 46 which is determined under section
				48(a).
					.
			(f)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(2)Repeal of
			 public utility property exclusionThe amendments made by
			 subsection (d) shall apply to periods after December 31, 2006, in taxable years
			 ending after such date, under rules similar to the rules of section 48(m) of
			 the Internal Revenue Code of 1986 (as in effect on the day before the date of
			 the enactment of the Revenue Reconciliation Act of 1990).
				6.Extension and
			 modification of nonbusiness energy property credit
			(a)In
			 generalSubsection (g) of section 25C (relating to termination)
			 is amended by striking 2007 and inserting
			 2012.
			(b)Labor costs for
			 qualified energy efficiency improvementsSection 25C(c)(1) is
			 amended by adding at the end the following new flush sentence:
				
					The amount
				taken into account under subsection (a)(1) with respect to qualified energy
				efficiency improvements shall include expenditures for labor costs properly
				allocable to the onsite preparation, assembly, or original installation of any
				component described in this
				paragraph..
			(c)Modifications
			 for residential energy efficiency property expenditures
				(1)Increased
			 limitation for oil furnaces and natural gas, propane, and oil hot water
			 boilers
					(A)In
			 generalSubparagraphs (B) and (C) of section 25C(b)(3) are
			 amended to read as follows:
						
							(B)$150 for any
				qualified natural gas furnace or qualified propane furnace, and
							(C)$300 for—
								(i)any item of
				energy-efficient building property, and
								(ii)any qualified
				oil furnace, qualified natural gas hot water boiler, qualified propane hot
				water boiler, or qualified oil hot water
				boiler.
								.
					(B)Conforming
			 amendmentClause (ii) of section 25C(d)(2)(A) is amended to read
			 as follows:
						
							(ii)any qualified
				natural gas furnace, qualified propane furnace, qualified oil furnace,
				qualified natural gas hot water boiler, qualified propane hot water boiler, or
				qualified oil hot water boiler,
				or
							.
					(2)Modifications
			 of standards for energy-efficient building property
					(A)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
						
							(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
							.
					(B)Central air
			 conditionersSection 25C(d)(3)(D) is amended by striking
			 2006 and inserting 2008.
					(C)Water
			 HeatersSubparagraph (E) of section 25C(d) is amended to read as
			 follows:
						
							(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
							.
					(D)Oil furnaces
			 and hot water boilersParagraph (4) of section 25C(d) is amended
			 to read as follows:
						
							(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
								(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
								(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 90.
								(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
								(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an annual
				fuel utilization efficiency rate of not less than 90.
								(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
								(F)Qualified oil
				hot water boilerThe term qualified oil hot water
				boiler means any oil hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than
				90.
								.
					(3)Elimination of
			 lifetime limitationParagraph (1) of section 25C(b) is amended by
			 inserting by reason of subsection (a)(1) after under this
			 section.
				(d)Modification of
			 qualified energy efficiency improvements
				(1)In
			 generalParagraph (1) of section 25C(c) is amended by inserting
			 , or an asphalt roof with appropriate cooling granules, before
			 which meet the Energy Star program requirements.
				(2)Building
			 envelope componentSubparagraph (D) of section 25C(c)(2) is
			 amended—
					(A)by inserting
			 or asphalt roof after metal roof, and
					(B)by inserting
			 or cooling granules after pigmented
			 coatings.
					(e)Natural gas
			 fired heat pumpsSection 25C(d)(3), as amended by this section,
			 is amended by striking and at the end of subparagraph (D), by
			 striking the period at the end of subparagraph (E) and inserting ,
			 and, and by adding at the end the following new subparagraph:
				
					(F)a natural gas
				fired heat pump with a heating coefficient of performance (COP) of at least
				1.1.
					.
			(f)Elimination of
			 credit for qualified energy efficiency improvements in 2010
				(1)In
			 generalSubsection (a) of section 25C is amended to read as
			 follows:
					
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount of residential energy property expenditures paid or
				incurred by the taxpayer during the taxable
				year.
						.
				(2)Conforming
			 amendments
					(A)Section 25C(b),
			 as amended by subsection (b), is amended by striking paragraphs (1) and (2) and
			 by redesignating paragraph (3) as paragraph (1).
					(B)Section
			 25C(b)(1), as redesignated by subparagraph (A), is amended by striking
			 by reason of subsection (a)(2).
					(C)Section 25C is
			 amended by striking subsection (c).
					(g)Clarification
			 of eligibility of standards for qualified energy propertySection
			 25C(d)(2)(C) is amended by striking and at the end of clause
			 (i), by striking the period at the end of clause (ii) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(iii)shall allow for
				the testing of products regardless of the size or capacity of the
				product.
					.
			(h)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall apply to property placed in service after
			 the date of the enactment of this Act.
				(2)Standards for
			 electric heat pumps and central air conditionersThe amendments
			 made by subparagraphs (A) and (B) subsection (c)(2) shall apply to property
			 placed in service after December 31, 2007.
				(3)Elimination of
			 credit for qualified energy efficiency improvementsThe
			 amendments made by subsection (f) shall apply to property placed in service
			 after December 31, 2009.
				7.Extension of new
			 energy efficient home credit
			(a)In
			 generalSubsection (g) of section 45L (relating to termination)
			 is amended by striking 2008 and inserting
			 2013.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply for
			 qualified new energy efficient homes acquired after the date of the enactment
			 of this Act, in taxable years ending after such date.
			8.Extension and
			 modification of deduction for energy efficient commercial buildings
			(a)ExtensionSubsection (h) of section 179D (relating to
			 termination) is amended to read as follows:
				
					(h)TerminationThis section shall not apply with respect
				to property—
						(1)which is
				certified under subsection (d)(6) after December 31, 2012, or
						(2)which is placed
				in service after December 31, 2014.
						A
				provisional certification shall be treated as meeting the requirements of
				paragraph (1) if it is based on the building plans, subject to inspection and
				testing after
				installation..
			(b)Increase in
			 maximum amount of deduction
				(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $2.25.
				(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
					(A)by striking
			 $.60 and inserting $0.75, and
					(B)by striking
			 $1.80 and inserting $2.25.
					(c)Modifications
			 to certain special rules
				(1)Methods of
			 calculating energy savings
					(A)In
			 generalParagraph (2) of section 179D(d) is amended—
						(i)by striking
			 based on and inserting in accordance with,
						(ii)by inserting
			 , except as necessary to carry out the requirements of this section, to
			 accommodate a reference to Standard 90.1–2001, to extend the applicability of
			 such manual to national conditions, or to update technical standards based on
			 new information before the period at the end, and
						(iii)by adding at
			 the end the following new sentence: The calculation methods contained in
			 such regulations shall also provide for the calculation of appropriate energy
			 savings for design methods and technologies not otherwise credited in such
			 manual or standard, including energy savings associated with natural
			 ventilation, evaporative cooling, automatic lighting controls (such as
			 occupancy sensors, photocells, and timeclocks), daylighting, designs utilizing
			 semi-conditioned spaces which maintain adequate comfort conditions without air
			 conditioning or without heating, improved fan system efficiency (including
			 reductions in static pressure), advanced unloading mechanisms for mechanical
			 cooling (such as multiple or variable speed compressors), on-site generation of
			 electricity (including combined heat and power systems, fuel cells, and
			 renewable energy generation such as solar energy), and wiring with lower energy
			 losses than wiring satisfying Standard 90.1–2001 requirements for building
			 power distribution systems..
						(B)Requirements
			 for computer software used in calculating energy and power consumption
			 costsParagraph (3)(B) of section 179D(d) is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by adding at the end
			 the following:
						
							(iv)which
				automatically—
								(I)generates the
				features, energy use, and energy and power consumption costs of a reference
				building which meets Standard 90.1–2001,
								(II)generates the
				features, energy use, and energy and power consumption costs of a compliant
				building or system which reduces the annual energy and power costs by 50
				percent compared to Standard 90.1–2001, and
								(III)compares such
				features, energy use, and consumption costs to the features, energy use, and
				consumption costs of the building or system with respect to which the
				calculation is being
				made.
								.
					(2)Targets for
			 partial allowance of creditParagraph (1)(B) of section 179D(d)
			 is amended—
					(A)by striking
			 The Secretary and inserting the following:
						
							(i)In
				generalThe Secretary
							,
				and
					(B)by adding at the
			 end the following:
						
							(ii)Additional
				requirementsFor purposes of clause (i)—
								(I)the Secretary
				shall determine prescriptive criteria that can be modeled explicitly for
				reference buildings which meet the requirements of subsection (c)(1)(D) for
				different building types and regions,
								(II)a system may be
				certified as meeting the target under subparagraph (A)(ii) if the appropriate
				reference building either meets the requirements of subsection (c)(1)(D) with
				such system rather than the comparable reference system (using the calculation
				under paragraph (2)) or meets the relevant prescriptive criteria under
				subclause (I), and
								(III)the lighting
				system target shall be based on lighting power density, except that it shall
				allow lighting controls credits that trade off for lighting power density
				savings based on Section 3.2.2 of the 2005 California Nonresidential
				Alternative Calculation Method Approval Manual.
								(iii)PublicationThe
				Secretary shall publish in the Federal Register the bases for the target levels
				established in the regulations under clause
				(i).
							.
					(d)Alternative
			 standardsSection 179D(d) is amended by adding at the end the
			 following new paragraph:
				
					(7)Alternative
				standards pending final regulationsUntil such time as the
				Secretary issues final regulations under paragraph (1)(B)—
						(A)in the case of
				property which is part of a building envelope, the building envelope system
				target under paragraph (1)(A)(ii) shall be a 7 percent reduction in total
				annual energy and power costs (determined in the same manner as under
				subsection (c)(1)(D)), and
						(B)in the case of
				property which is part of the heating, cooling, ventilation, and hot water
				systems, the heating, cooling, ventilation, and hot water system shall be
				treated as meeting the target under paragraph (1)(A)(ii) if it would meet the
				requirement in subsection (c)(1)(D) if combined with a building envelope system
				and lighting system which met their respective targets under
				paragraph(1)(A)(ii) (including interim targets in effect under subsections (f)
				and subparagraph
				(A)).
						.
			(e)Modifications
			 to lighting standards
				(1)Standards to be
			 alternate standardsSubsection (f) of section 179D is amended
			 by—
					(A)striking
			 Interim in the heading and inserting
			 Alternative, and
					(B)inserting
			 , or, if the taxpayer elects, in lieu of the target set forth in such
			 final regulations  after lighting system at the end of
			 the matter preceding paragraph (1).
					(2)Qualified
			 individualsSection 179D(d)(6)(C) is amended by adding at the end
			 the following: For purposes of certification of whether the alternative
			 target for lighting systems under subsection (f) is met, individuals qualified
			 to determine compliance shall include individuals who are certified as Lighting
			 Certified (LC) by the National Council on Qualifications for the Lighting
			 Professions, Certified Energy Managers (CEM) by the Association of Energy
			 Engineers, and LEED Accredited Professionals (AP) by the U.S. Green Buildings
			 Council..
				(3)Requirement for
			 bilevel switchingSection 179D(f)(2) is amended by adding at the
			 end the following new subparagraph:
					
						(3)Application of subsection to bilevel
				switching
							(A)In
				generalNotwithstanding
				paragraph (2)(C)(i), this subsection shall apply to a system which does not
				include provisions for bilevel switching if the reduction in lighting power
				density is at least 37.5 percent of the minimum requirements in Table 9.3.1.1
				or Table 9.3.1.2. (not including additional interior lighting allowances) of
				Standard 90.1–2001.
							(B)Reduction in
				deductionIn the case of a
				system to which this subsection applies by reason of subparagraph (A),
				paragraph (2) shall be applied—
								(i)by substituting 50 percent
				for 40 percent in subparagraph (A) thereof, and
								(ii)in subparagraph (B)(ii) thereof—
									(I)by substituting 37.5 percentage
				points for 25 percentage points, and
									(II)by substituting 12.5 for
				15.
									.
				(f)Public
			 propertyParagraph (4) of section 179(d) is amended by striking
			 the Secretary shall promulgate a regulation to allow the allocation of
			 the deduction and inserting the deduction under this section
			 shall be allowed.
			(g)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
			9.Five-year applicable
			 recovery period for depreciation of qualified energy management
			 devices
			(a)In
			 generalSection 168(e)(3)(B) (defining 5-year property) is
			 amended by striking and at the end of clause (v), by striking
			 the period at the end of clause (vi)(III) and inserting , and,
			 and by inserting after clause (vi) the following new clause:
				
					(vii)any qualified
				energy management
				device.
					.
			(b)Definition of
			 qualified energy management deviceSection 168(i) (relating to
			 definitions and special rules) is amended by inserting at the end the following
			 new paragraph:
				
					(18)Qualified
				energy management device
						(A)In
				generalThe term qualified energy management device
				means any energy management device which is placed in service before January 1,
				2012, by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
						(B)Energy
				management deviceFor purposes of subparagraph (A), the term
				energy management device means any two-way communications network
				and associated equipment, including equipment installed on the premises of a
				consumer, which is used by the taxpayer—
							(i)to measure and
				record electricity usage data on a time-differentiated basis of at least 10
				minutes, and
							(ii)to provide such
				data on demand to both consumers and the
				taxpayer.
							.
			
